Exhibit 99.1 Alpha Pro Tech L T D. ALPHA PRO TECH, LTD. ANNOUNCES FINANCIAL RESULTS FOR THE FIRST QUARTER ENDED MARCH 31, 2012 First Quarter Revenues Increase 7.5% to $9.6 Million from $8.9 Million in Year-Ago Period and Increase 5.0% Sequentially from $9.2 Million in Q4 2011 Building Supply Segment Sales Increase 17.8% in the First Quarter from the Year-Ago Period and Increase 17.4% Sequentially from $4.8 Million in Q4 2011 FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contact: Alpha Pro Tech, Ltd.
